GLD-088                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-4014
                                     ___________

                                  JAMES COPPEDGE,
                                           Appellant

                                           v.

 CITY OF PHILADELPHIA, JAMES C. VANDERMARK, ASSISTANT CITY SOLICITOR
FOR: JOAN DECKER, COMMISSIONER OF DEEDS; LEONARD B. ZUCKERMAN, ESQ.,
      ATTORNEY FOR HOMESTEAD, INC. AN ARM OF J.P. MORGAN CHASE;
      ANDREW L. MARKOWITZ, ESQ., ATTORNEY FOR J.P. MORGAN CHASE

                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2:12-cv-01917)
                     District Judge: Honorable Thomas N. O'Neill
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 28, 2012

                Before: FUENTES, FISHER and ROTH, Circuit Judges

                          (Opinion filed: February 14, 2013 )
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      James Coppedge appeals the District Court’s dismissal of his claims and its denial

of his motions for recusal and reconsideration. We have jurisdiction under 28 U.S.C.
                                           1
§ 1291, and our review is generally de novo, see Reilly v. Ceridian Corp., 664 F.3d 38,

41 (3d Cir. 2011), although we review recusal and reconsideration decisions for abuse of

discretion. See Delalla v. Hanover Ins., 660 F.3d 180, 183 n.2 (3d Cir. 2011); Lazaridis

v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). We may affirm the District Court on any

ground supported by the record. EEOC v. Westinghouse Electric Corp., 930 F.2d 329,

331 (3d Cir. 1991).

       Coppedge’s filings are not easily deciphered. To the extent that he directly

challenges a state-court judgment pertaining to a mortgage foreclosure action, we agree

with the District Court that, for substantially the same reasons discussed below,

Coppedge’s attack is barred by the Rooker-Feldman doctrine. 1 See Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (prohibiting

actions where “the plaintiff is inviting the district court to review and reject the state

judgments”). Alternatively, to the extent that Coppedge’s filings, when construed

liberally, allege claims that survive Rooker-Feldman scrutiny, see Lance v. Dennis, 546

U.S. 459, 464 (2006) (per curiam), we conclude that he has failed to articulate sufficient

facts to state a claim upon which relief could be granted. See Burtch v. Milberg Factors,

Inc., 662 F.3d 212, 225 (3d Cir. 2011).

       Ordinarily, a pro se plaintiff must be given leave to amend his complaint if it is

vulnerable to a motion to dismiss. Grayson v. Mayview State Hosp., 293 F.3d 103, 114

(3d Cir. 2002). “Among the grounds that could justify a denial of leave to amend are


1
 D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923).
                                               2
undue delay, bad faith, dilatory motive, prejudice, and futility.” Shane v. Fauver, 213

F.3d 113, 115 (3d Cir. 2000) (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997)). Based on Coppedge’s filings both below and in this Court,

which are at best unresponsive to judicial requests, we have no trouble concluding that

affording additional leave to amend would be futile.

       Finding no abuse of discretion in the denial of recusal or reconsideration, and

finding no substantial question presented in general by this appeal, we will summarily

affirm. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); see also

3d Cir. LAR 27.4 and I.O.P. 10.6.




                                             3